Citation Nr: 1451410	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  10-00 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left knee condition. 

3.  Entitlement to service connection for a right knee condition.  

4.  Entitlement to service connection for residuals of a head injury.

5.  Entitlement to service connection for a psychiatric disorder (claimed as bipolar disorder, depression, and schizoaffective disorder), to include the issues of whether clear and unmistakable error (CUE) is found in an August 2002 rating decision, and whether new and material evidence has been presented to reopen the claim since that time.  

6.  Entitlement to a rating in excess of 10 percent for status post left inguinal orchiectomy.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1981; May 1981 to May 1984; and from December 1987 to March 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that a finding of incompetency in this case was confirmed in a May 2013 rating action.

In addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  The records contained in those files are duplicative of evidence already in the physical claims file, or unrelated to the issues on appeal.  

The issues of entitlement to service connection for hypertension and entitlement to service connection for a psychiatric disorder (with related CUE and new and material issues) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The file does not contain current clinical symptoms or a current diagnosis of left knee disability.

2.  A chronic right leg/knee condition did not manifest in service; nor is any currently manifested right leg/knee condition etiologically related to the Veteran's military service. 

3.  The file does not contain current clinical symptoms or a current diagnosis of head injury residuals.

4.  The Veteran's left testicle was surgically removed; his right testicle is intact and functional.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee condition are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for a right knee condition are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for service connection for head injury residuals are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The criteria for a rating in excess of 10 percent for status post left inguinal orchiectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.115a, Diagnostic Code 7524 (1988), 4.115b, Diagnostic Code 7524 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claims in a letter dated in June 2006, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration. With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA. 

The Board further observes that during the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in the June 2006 letter, prior to the initial adjudication of the claims in September 2006. 

With respect to the increased rating claim for status post left inguinal orchiectomy, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  This notice was provided to the Veteran in the letter dated in June 2008.  The RO adjudicated the claim in a Statement of the Case (SOC) issued in April 2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect). The Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Vazquez-Flores, 22 Vet. App. at 49.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service treatment records were obtained and the file includes arguments, contentions and statements of the Veteran and his representative.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, VA examinations were conducted in March 2009 (knees); September 2010 (genitourinary) and March 2013 (knees).  The Veteran and his representative have not maintained that any of these examinations are inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  VA records current through March 2014 were also obtained and considered.  Accordingly, the Board finds that VA has complied, to the extent necessary, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e)

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion in conjunction with his service connection claim for residuals of a head injury; however, the Board finds that such is not necessary in the instant case.  In this regard, under 38 U.S.C.A. § 5103A (d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Board finds that a VA examination with nexus opinion is not necessary with respect to the claim decided herein as: (1) the STRs reveal two instances of acute, resolved head injuries in service, without documentation of residuals; (2) post-service evidence is entirely negative for any indication of head injury residuals; and (3) there is no competent evidence on file etiologically linking the Veteran's currently claimed head injury residuals to service, nor has he himself provided any specific contentions or opinion in this regard.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeals.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected. 

II.  Service Connection

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit recently clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

	A.  Right and Left Knee

In May 2006, the Veteran filed a service connection claim for left and right knee conditions. 

The STRs include a February 1978 enlistment examination report showing that clinical evaluation of the lower extremities was normal.  In June 1980, the Veteran was seen with complaints of a 3 week history of right knee pain.  Examination revealed minimal effusion, full range of motion, and no crepitus.  Traumatic knee injury with effusion and bursitis was assessed.  An entry of November 1982 reflects that the Veteran was involved in an automobile accident with subsequent complaints of right knee pain.  A right knee skin abrasion was noted.  The left knee was not mentioned.  The October 1987 separation examination report reveals that clinical evaluation of the lower extremities was normal and that the Veteran denied having trick or locked knee.  

VA examinations of August 1985 and January 1987 are negative for complaints, findings, or a diagnosis relating to the knees. 

A VA examination of the knees was conducted in February 2009.  The report indicated that the Veteran reported that his right knee problems started after a motor vehicle accident of 1982, and that left knee problems developed later on.  A history of a post-service motorcycle accident (1994) requiring right tibial reconstruction and insertion of an intramedullary nail was noted.  An assessment of functional bilateral knee examination with no disability identified was made.  Also assessed was post-service right tibia force trauma fracture with reconstruction and intramedullary rod insertion.  The examiner opined that post service tibial reconstructive surgery of the right lower extremity was more likely than not the cause of both knee complaints/problems.  

VA records indicate that the Veteran was treated for infection of the right lower extremity, in the area of the 1994 surgery. 

VA examination of March 2013 revealed that the right and left knees were stable.  There was full range of motion of the left knee and right knee range of motion was from 15 to 140 degrees.  It was noted that the right ankle was fused at 90 degrees.  The examiner specifically stated that no left knee disability was identified.  Motorcycle accident with surgery and skin graft of the right lower extremity with subsequent infections was assessed.  

Analysis

The Veteran seeks service connection for conditions of the left and right knees, claiming these arose from a motor vehicle accident which took place in service in 1982.  

With respect to the left knee, Hickson element (1) is lacking.  Regardless of the theory of entitlement raised, the medical evidence on file does not contain a current diagnosis of any left knee disorder, or even document any lay or clinical symptoms relating to the left knee.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

In this case, the STRs are entirely negative for evidence of left knee injury, treatment or diagnosis, as are the post service records.  More importantly, no left knee disability was found on VA examinations of 2009 or 2013.  

As for the Veteran's own assertions, the Board notes that he is generally considered competent to report symptoms, although in this case he has not actually identified any left knee symptoms; however, he is not competent to diagnose a left knee disability, a medical matter, as he is not shown to have the medical knowledge or training to do so.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (providing opinion as to the diagnosis and etiology of the claimed heart condition falls outside the realm of common knowledge of a lay person); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that there must be "medically competent" evidence of a current disability although "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  In this case, there is no competent, probative evidence of current left knee disability, as claimed.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that service connection for a left knee condition must be denied, in the absence of currently manifested disability.  The evidence in this case is not so evenly balanced so as to warrant application of the benefit-of- the-doubt rule as required by law and VA regulation.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra;

With respect to the right knee, again, the evidence does not disclose any actual right knee disability.  However, a post service diagnosis of post-service right tibia force trauma fracture with reconstruction and intramedullary rod insertion has been made, but this has been attributed to a post-service motorcycle accident.

STRs reveal that the Veteran complained of right knee pain in June 1980, and again in November 1982, following a motor vehicle accident.  The STRs are otherwise entirely negative for right knee injury, treatment or diagnosis, and the 1987 separation examination was normal, and the Veteran denied having a trick or locked knee.  This evidence supports the conclusion that any knee symptoms which presented in June 1980 and November 1982, were acute, resolved, and did not recur throughout the remainder of the Veteran's service because common sense dictates that if the Veteran had developed a chronic right knee disability after the in-service complaints in 1980 and 1982, he would not have denied knee issues nor would his right lower extremity been found normal upon separation in 1987.

Post-service, the Veteran was involved in a motorcycle accident in 1994 resulting in a right tibia fracture and subsequent surgery.  Years later the Veteran experienced infections at the site of the surgery.  

Post-service VA clinical records as well as VA examinations of 2009 and 2013 clearly identify the 1994 motorcycle accident as the source of the Veteran's right lower extremity symptoms, not the 1982 accident.  On VA examination of 2013, an assessment of motorcycle accident with surgery and skin graft of the right lower extremity with subsequent infections was made.  To the extent that any knee involvement has manifested, that too has been attributed to the 1994 accident and subsequent surgery.  In this regard, the 2009 VA examination report includes the examiner's opinion that post service tibial reconstructive surgery of the right lower extremity was more likely than not the cause of both knee complaints/problems.  The 2009 and 2013 VA examination findings were based on a review of the record, consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examination and diagnostic studies.  They were also supported by an accurate factual basis and logical rationale.  Therefore, Board finds no adequate basis to reject the competent medical opinions provided by VA for the record in 2009 and 2013 based on a lack of credibility or probative value, and finds the opinions to be of significant probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided or even identified any competent evidence to rebut these opinions or to otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

Significantly, the file contains no competent evidence or opinion linking the Veteran's claimed right knee condition to service.  Lay assertions from the Veteran as to the etiology of his claimed right knee condition (service related due to injury) are beyond his competence as a lay person to make and are not consistent with the objective evidence of record, which does not establish continuity and chronicity of right knee symptoms since service, or a nexus between currently manifested right knee/leg conditions and service.  See Davidson v. Shinseki, 581 F.3d 1313 , (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), providing opinion as to the diagnosis and etiology of the claimed right knee/leg condition in this case falls outside the realm of common knowledge of a lay person, particularly in light of evidence of significant post-service injury.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Accordingly, the Veteran's opinions in this regard are not competent, are therefore are of no probative value in this case.

Overall, the evidence is not in relative equipoise, as there is a several year gap between the Veteran's discharge from service and post-service indications of right knee/leg problems, only then arising after a post-service motorcycle accident.  Moreover, the most probative evidence of record addressing the etiology and onset of the Veteran's claimed right knee condition weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case, where the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

For the reasons explained herein service connection is denied for conditions of the left and right knee.

	B.  Head Injury Residuals

In May 2006, the Veteran filed a service connection claim for a head injury, claiming this is shown by STRs of May 1980 and November 1982.   

The STRs include a February 1978 enlistment examination report that revealed that clinical evaluation of the head was normal.  In May 1980, the Veteran complained of right temple pain, indicating that he had bumped his head a month previously.  A soft tissue injury was assessed.  An entry of November 1982 reflects that the Veteran was involved in an automobile accident with subsequent complaints of pain in the neck, chest, and head.  A notation of skin abrasion to the scalp was noted.  No further findings or treatment are shown.  The October 1987 separation examination report revealed that clinical evaluation of the head, face, and scalp was normal, and that the Veteran denied having symptoms of headaches, dizziness, or fainting.  

VA examinations of August 1985 and January 1987 are negative for complaints, findings, or a diagnosis relating to head trauma or residuals.  

Post-service VA records reveal diagnoses of bipolar disorder, schizoaffective disorder and personality disorder, but do not mention any head injury in service or any head injury residuals.  Records dated in 1998 document symptoms of auditory hallucinations, and reflect that the Veteran was treated for drug induced psychosis and organic brain syndrome due to drug and alcohol abuse.  In 2010, the Veteran continued to be treated for psychosis.  

A VA examination for mental disorders was conducted in March 2013 at which time schizoaffective disorder was diagnosed.  The examiner indicated that there was no evidence of diagnosed traumatic brain injury.  The Veteran gave no history of any head injury in service, or of any residuals.  

Analysis

With respect to the claimed head injury residuals, Hickson element (1) is lacking.  Regardless of the theory of entitlement raised, the medical evidence on file does not contain a current diagnosis of any head injury residuals, or even document any lay or clinical symptoms relating thereto.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

STRs reveal that the Veteran complained of head injuries in May 1980 and November 1982, at which time a skin abrasion was noted.  The STRs are otherwise negative for any subsequent mention of head injuries or residuals, and the 1987 separation examination was normal.  This evidence supports the conclusion that head injuries noted in 1980 and 1982, were mild, acute, resolved, and did not recur throughout the remainder of the Veteran's service.  

Significantly, there is no post service evidence of head injury residuals following service.  VA examinations dated from 1985 to 2013 are entirely negative for mention of head trauma in service or any residuals.  In contrast, symptoms such as auditory hallucinations occurring post-service have been attributed to drug induced psychosis and organic brain syndrome due to drug and alcohol abuse, but not to any service-related head injury.  

As for the Veteran's own assertions, the Board notes that he is generally considered competent to report the symptoms, although in this case he has not actually identified any symptoms of head injuries in service.  He is not competent to diagnose residuals of head trauma, a medical matter, as he is not shown to have the medical knowledge or training to do so.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (providing opinion as to the diagnosis and etiology of the claimed heart condition falls outside the realm of common knowledge of a lay person); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that there must be "medically competent" evidence of a current disability although "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  In this case, however, there is no competent, probative evidence of current residual symptoms of head injuries in service, as claimed.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that service connection for head injury residuals must be denied, in the absence of currently manifested disability.  The evidence in this case is not so evenly balanced so as to warrant application of the benefit-of- the-doubt rule as required by law and VA regulation.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra;



III.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of a veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994). More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

      C.  Status Post Left Inguinal Orchiectomy

In November 1984, the Veteran underwent left inguinal orchiectomy as a result of a possible tumor of the testicle found on an ultrasound study.

The file contains a May 1987 medical statement of Dr. W.G. indicating that there were no abnormalities in the area of the abdomen post-surgery, except for a scar.  It was also noted that the remaining (right) testicle was within normal limits and showed no evidence of masses.  

Service connection has been in effect for status post left inguinal orchiectomy prior to and since March 1988, and a 10 percent evaluation has been assigned since that time.  The Veteran filed his current claim for an increased rating in April 2006.  In this regard, the effective date of an increased evaluation will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the effective date is the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  Therefore, the relevant temporal focus includes evidence dated a year prior to April 2006.    

In April 2006 and 2007 statements, the Veteran indicated that his condition should be rated 20 percent disabling because he had to get up 3 to 4 times a night to urinate, and during the day every 2 hours. 

A VA genitourinary examination was conducted in September 2010.  It was noted that the Veteran contended that incontinence and impaired sphincter control was due to status post left inguinal orchiectomy.  The history indicated that the Veteran underwent left orchiectomy in 1988, within months of his discharge from service.  He reported that symptoms of urinary frequency and incontinence had developed since that time.  The examiner concluded that there was no actual evidence of urinary or fecal incontinence.  He further explained that there was no medical explanation consistent with the development of urinary and/or fecal incontinence status post orchiectomy.  It was noted that orchiectomy is performed through the scrotum, and without major complications during surgery, or initial healing, there was no feasible explanation for damage to the urinary or anal/rectal sphincter nerves or muscles during scrotal surgery. 

Service connection for urinary inconsistence and frequency was denied in a November 2010 rating decision.

Analysis

The Veteran essentially contends that the symptomatology associated with his service-connected status post left inguinal orchiectomy is more severe than those contemplated by the currently assigned 10 percent rating.  After a review of all evidence, the Board finds that the Veteran's symptomatology does not more nearly approximate that required for an increased rating. 

The Veteran's service-connected status post left inguinal orchiectomy was originally rated as 10 percent disabling in 1988 under 38 C.F.R. § 4.115a, Diagnostic Code 7524 (1988).  Under the regulations in effect at that time, a 10 percent rating was warranted for removal of one testis.  A 20 percent rating would be assigned in cases of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testicle, with the absence or nonfunctioning of the other testis unrelated to service.  A 30 percent rating would be assigned only if the evidence showed the surgical removal of both testes.  Id. 

The Board notes that the regulations for evaluation of removal of the testes were revised, effective February 17, 1994.  See 55 Fed. Reg. 2528 (Jan. 18, 1994) (now codified as amended at 38 C.F.R § 4.115b, Diagnostic Code 7524 (2013)).  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id. 

However, none of the above cases or General Counsel opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that a veteran is entitled to the most favorable of the versions of a regulation that was revised during the appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. §§ 4.115a and 4.115b.  Therefore, the Board will address whether the Veteran is entitled to a higher rating under either the old or the new criteria.  It is noted that the effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change. VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000). 

Under the new 38 C.F.R § 4.115b, Diagnostic Code 7524 (2013) a zero percent evaluation is warranted for the removal of one testis and a 30 percent evaluation is warranted for the removal of both testes.  Additionally, under the Note for 38 C.F.R. Part 4, Diagnostic Code 7524 (2013), if there was a removal of one testis as the result of a service-connected injury or disease, and if the other testis was nonfunctioning, an evaluation of 30 percent would be assigned.

Due to the removal of his left testicle during service, the Veteran's service-connected status post left inguinal orchiectomy is rated as 10 percent disabling under the criteria in effect prior to February 17, 1994.  In order to qualify for a next higher 20 percent rating, under the criteria in effect prior to February 17, 1994, or 30 percent, under the current criteria, the evidence must indicate that the other testicle had been removed or was nonfunctioning.  38 C.F.R. §§ 4.115a, Diagnostic Code 7524 (1975), 4.115b, Diagnostic Code 7524 (2013).  Here, at no point during the appeal period has evidence been presented indicating that the right testicle has been removed or is nonfunctioning.  

The Veteran has primarily contended that a higher rating is warranted based on urinary frequency and incontinence.  However, a September 2010 VA examination report reflects that the examiner was unable to find any actual evidence of urinary or fecal incontinence.  In addition, the examiner opined that there was no medical explanation consistent with the development of urinary and/or fecal incontinence status post orchiectomy.  It was noted that orchiectomy is performed through the scrotum, and without major complications during surgery, or initial healing, there was no feasible explanation for damage to the urinary or anal/rectal sphincter nerves or muscles during scrotal surgery.  No such complications are shown in this case.  The Board finds the September 2010 VA examination report to be highly probative evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998). In addition, the Veteran has not provided or even identified any competent evidence to rebut this opinion or to otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Moreover, and significantly, service connection for urinary incontinence and frequency was denied in a November 2010 rating decision, which was not appealed and is now final.  

As the Veteran's right testicle is still functional, the evidence does not indicate that his residuals of status post left inguinal orchiectomy more nearly approximates that required for the next higher rating under either the prior or the current criteria.  38 C.F.R. §§ 4.115a, Diagnostic Code 7524 (1988), 4.115b, Diagnostic Code 4.115b, Diagnostic Code 7524 (2013).  Accordingly, the benefit-of-the-doubt doctrine does not apply and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert, at 56-57.

IV.  Other Considerations

The Board has also contemplated whether the case should be referred for extra-schedular consideration for the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected status post left inguinal orchiectomy, with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology for the residuals, status post left inguinal orchiectomy, are fully addressed by the rating criteria under which such disability is rated, particularly since the symptoms he complains of (urinary frequency and incontinence) have been found to NOT be symptoms attributable to his service-connected inguinal orchiectomy.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, in addition to service-connected residuals, status post left inguinal orchiectomy, the Veteran is in receipt of service connection for several other service-connected conditions.  Recently, in Johnson v. Shinseki, __ F.3d __, No. 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service-connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  

In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claim for an increased rating for service-connected residuals, status post left inguinal orchiectomy, is the only increased rating claim to be adjudicated at this time, such is the only service-connected disability that must be considered in the extra-schedular analysis and, therefore, an extra-schedular rating may not be assigned based on disability that can be attributed only to the combined effect of multiple conditions. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  At this point, a TDIU claim has not been expressly raised by the Veteran or reasonably raised by the record. 

ORDER

Service connection for a left knee condition is denied.

Service connection for a right knee condition is denied.

Service connection for residuals of a head injury is denied.

A rating in excess of 10 percent for status post left inguinal orchiectomy is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The issues requiring additional action consist of entitlement to service connection for hypertension, and entitlement to service connection for a psychiatric disorder, to include the issue of whether clear and unmistakable error is found in an August 2002 rating decision and whether new and material evidence has been presented to reopen the claim since that time.

With respect to hypertension, VA considers systolic pressure of 140 mm Hg or more, or diastolic pressure of 90 mm Hg or more, to be indicative of Stage 1 hypertension.  See Veterans Benefits Administration (VBA) Training Letter 00-07 (July 17, 2000) (citing to the Sixth Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (1997)). A diagnosis of hypertension requires 2 or more readings on at least 3 different days.  Id.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1).

The Veteran maintains that hypertension is demonstrated in STRs dated in January 1980 and October 1987, and contends that he has additional symptomatology consisting of syncope and seizures.    

A brief review of the facts reflects that blood pressure readings of 142/82 were made on a single day in January 1980.  In August 1985, after the Veteran's second period of service ended in May 1984 and before his third period of service began in December 1987, several elevated blood pressure readings were made in August 1985, including a reading of 150/80 made upon VA examination.  The Veteran's October 1987 separation examination report reflects that a blood pressure reading of 134/86 was made.  The STRs are negative for a diagnosis of hypertension.  VA records reflect that hypertension was diagnosed in approximately 1995, treated with medication thereafter.

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims noted that the third prong of 38 C.F.R. § 3.159(c)(4) , requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

To date, no VA examination has been conducted in conjunction with the Veteran's hypertension claim.  In light of the evidence currently on file, which reflects that hypertension is currently diagnosed and that some elevated readings were made during and in-between service periods, the Board finds that the threshold requirements discussed in McLendon are arguably met, warranting an examination in accordance with the duty to assist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4).  

With respect to the service connection claim for a psychiatric disorder, the Board notes that the matter of whether CUE is found in an August 2002 rating decision has been included as a component of this claim. 

A brief review of the lengthy history of this matter reflects that a medical board determination was made in January 1988 to the effect that the Veteran carried a diagnosis of bipolar affective disorder, existing prior to his third period of service which began in November 1987.  It was concluded that he was erroneously enlisted and he was discharged on this basis in March 1988.  Evidence shows that after his second period of service ended in May 1984, the Veteran was treated and hospitalized for conditions including psychosis with depression and paranoid behavior.  

Service connection for a nervous condition was initially denied in an April 1989 rating decision.  In a December 1990 Board decision, service connection for a psychiatric disorder was denied.  

In January 2002, the Veteran filed to reopen the claim.  In a rating decision of August 2002, the RO denied the claim explaining that new and material evidence had not been presented with which to reopen it.  

In October 2005, the Veteran filed to reopen the service connection claim for a psychiatric disorder and alleged CUE in the August 2002 rating decision, based on failure to provide an examination and failure to address secondary service-connection.  In the September 2006 rating action on appeal, the RO failed to find CUE in the August 2002 rating decision and determined that new and material evidence had not otherwise been presented to reopen the claim.  Further review of the claim in April 2009 (SOC) and May 2011(SSOC) reflects the same conclusions and indicates that the AOJ had not at those times found new and material evidence sufficient to reopen the claim.  However, the most recent SSOC issued April 2014, failed to address the CUE component of the claim entirely, and addresses the merits of the service connection claim without having first making a determination that new and material evidence has been received to reopen the claim.  

In order to avoid prejudicial effect to the Veteran, it is necessary to issue an SSOC clearly addressing both the new and material and CUE aspects of the claim, as well as addressing the merits of the claim, as appropriate.  

Prior to the issuance of the SSOC, the Veteran should be issued a notice/duty to assist letter addressing the aforementioned matters.  In this regard, the VCAA requires that the Veteran be provided notice of what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the absence of such notice is generally considered to be prejudicial, notice complaint with Kent should be provided to the Veteran on remand.  In addition, the notice letter should advise the Veteran of the elements required to substantiate his claim as brought under the theory of CUE in the August 2002 rating action.  

In addition, on the Veteran will have an opportunity to identify all treatment sources which may have evidence pertinent to his claims, and the most recent VA records will be sought for inclusion in the file.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as specified in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), with regard to his request to reopen a claim for service connection for a psychiatric disorder.

The notice should also tell the Veteran of what elements of a successful claim were found to be lacking in the last final decision denying his claim for service connection for a psychiatric disorder and describe what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In addition, the notice letter should advise the Veteran of the elements required to substantiate his claim as brought under the theory of CUE in the August 2002 rating action. 

A copy of this notice letter should be placed into the claims file.

2.  The Veteran should be given an opportunity to identify any healthcare provider who has treated him for hypertension and a psychiatric disorder/psychosis.  After securing any necessary authorization from him, obtain all identified treatment records, not already on file.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) .

3.  Associate with the claims folder records of the Veteran's VA treatment from March 2014, forward.

4.  After the above has been completed to the extent possible, schedule the Veteran for appropriate VA examination to obtain an opinion as to the onset and possible etiology of his hypertension.  The claims folder contents, both paper and electronic, must be made available to and be reviewed by the examiner in conjunction with the examination. 

Following review of the claims file and this remand,  and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension:

a) first manifested in service or within the first post-service year (ending in March 1989);

b) is caused by an event in service, to include the stresses of military service;

c) is caused by a service-connected condition, to include status post left inguinal orchiectomy or GERD.  

d) has been aggravated by a service-connected condition, to include status post left inguinal orchiectomy or GERD, beyond the normal progress of the disorder.

and in the alternative 

e) whether hypertension clearly and unmistakably existed prior to the Veteran's third period of service which began in December 1987 AND was clearly and unmistakably NOT chronically aggravated therein or as a result of service.  

As a point of reference, the Veteran's service dates are from March 1978 to March 1981; May 1981 to May 1984; and from December 1987 to March 1988.

The examiner's attention is directed towards VBA Training Letter 00-07 (July 17, 2000) which states that VA considers systolic pressure of 140 mm Hg or more, or diastolic pressure of 90 mm Hg or more, to be indicative of Stage 1 hypertension.  Additionally, the provisions of 38 C.F.R. § 4.104, DC 7101, Note (1) instruct that a diagnosis of hypertension requires 2 or more readings on at least 3 different days. 

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

5.  After completing the above, and any other development as may be indicated, to include as a result of any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  

Readjudication of the service connection claim for hypertension should reflect consideration of direct, presumptive, secondary and pre-existing theories of entitlement.  Readjudication of the service connection claim for a psychiatric disorder should initially reflect consideration of whether CUE is shown in the August 2002 rating action, followed as appropriate, by making a conclusive finding regarding whether new and material evidence has been presented since the (if) final rating action of August 2002, and if reopened, considering the claim on the merits, under the various theories of entitlement raised by the Veteran.  

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


